13‐0796‐cv
Castagna v. Luceno


                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT



                               August Term 2013

       (Submitted: December 4, 2013         Decided: March 5, 2014)



                             Docket No. 13‐0796‐cv



                      PATRICIA CASTAGNA, NICK SARRACCO,

                                                     Plaintiffs‐Appellants,

                                    — v. — 

                     BILL LUCENO, MAJESTIC KITCHENS, INC., 

                                                     Defendants‐Appellees.



Before:  LIVINGSTON, LOHIER, Circuit Judges, and STEIN, District Judge.*

        Patricia Castagna appeals from an order of the United States
District Court for the Southern District of New York (Cathy Seibel,
Judge) dismissing Castagna’s state‐law tort claims as time‐barred. We
join the Seventh and Ninth Circuits in holding as a matter of federal
law that filing a charge of discrimination with the U.S. Equal
Employment Opportunity Commission (“EEOC”) does not toll the
limitations period for state‐law tort claims, even for those claims arising
out of the same factual circumstances as the discrimination alleged in


        *
        The Honorable Sidney H. Stein, United States District Judge for
the Southern District of New York, sitting by designation.
the EEOC charge. We accordingly AFFIRM the district court’s
dismissal of Castagna’s tort claims.



                     E. CHRISTOPHER MURRAY, Ruskin Moscou
                     Faltischek, P.C., Uniondale, N.Y., for Plaintiffs‐
                     Appellants

                     COSTANTINO FRAGALE, Mamaroneck, N.Y., for
                     Defendants‐Appellees (on submission).



SIDNEY H. STEIN, District Judge:

       Patricia Castagna, a former employee of Majestic Kitchens, Inc.,

appeals from an order of the United States District Court for the

Southern District of New York (Cathy Seibel, Judge) dismissing

Castagna’s state‐law tort claims as time‐barred. Castagna contends that

the statute of limitations applicable to her tort claims against both

Majestic and her former boss, Bill Luceno, was tolled by her filing of a

charge of discrimination with the U.S. Equal Employment Opportunity

Commission (“EEOC”).

       Our Court has not previously determined whether filing an

EEOC charge tolls the statute of limitations for state tort claims arising

from the same nucleus of facts as underlie the EEOC charge. We now

join the U.S. Courts of Appeals for the Seventh and Ninth Circuits in

holding as a matter of federal law that filing an EEOC charge does not

toll the limitations period for state‐law tort claims, even if those claims

arise out of the same factual circumstances as the discrimination



                                       2
alleged in the EEOC charge. We accordingly affirm the district court’s

dismissal of Castagna’s tort claims.1

I. BACKGROUND 

       Castagna worked as an accountant, and later as a receptionist, at

Majestic Kitchens, Inc. in Mamaroneck, New York from April 1, 2005

until she resigned on July 9, 2008. Bill Luceno, majority owner of

Majestic, supervised Castagna in both roles. 

       Castagna alleges that during her tenure Luceno regularly

subjected women to an “abusive . . . work environment characterized

by lewd, racial and sexual comments and innuendos, profanity,

offensive physical contact and other inappropriate behavior.” Luceno

allegedly yelled at female employees, including Castagna, “in a manner

that appalled virtually all of the other employees,” and some of

Majestic’s customers as well. Male employees, Castagna claims, “were

not subjected to the same treatment or public abuse.”

       On July 9, 2008, with the receptionist’s desk understaffed,

Luceno asked Castagna to cut short her lunch in order that she could

“cover[] the front desk telephone.” According to Castagna’s complaint,

when Castagna asked for compensatory time in exchange, Luceno

“blew up,” “scream[ing]” and “swearing,” and “shoved” Castagna’s

computer monitor at her. Fearing “for her personal and physical



       1
        We address Castagna’s remaining arguments on appeal, as well
Sarracco’s arguments, in a summary order filed concurrently with this
opinion.

                                    3
safety,” Castagna promptly resigned from Majestic. Soon thereafter, she

filed a police report over “what Luceno had done to her that day.”

       Approximately 3 ½ months later, Castagna filed a charge of

discrimination with the EEOC, alleging, as relevant here, employment

discrimination because of her sex. Castagna’s charge described

Luceno’s shoving of the computer monitor, among other episodes.

After receiving a right‐to‐sue letter from the EEOC on August 14, 2009,

see 42 U.S.C. § 2000e‐5(f)(1), Castagna commenced this action by filing a

complaint in federal district court on November 9, 2009.

       The complaint alleges, inter alia, that Luceno and Majestic

subjected Castagna to a hostile work environment and constructively

discharged her, in violation of Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e et seq. and the New York State Human Rights Law,

N.Y. Exec. Law § 290 et seq., and that defendants are liable for the torts

of intentional infliction of emotional distress (“IIED”), assault, and

battery, in violation of New York law. The IIED claim is based on

Luceno’s ongoing course of harassment, and the assault and battery

claims are premised specifically on the incident involving the computer

monitor.

       On defendants’ motion, the district court dismissed the three

New York tort claims as barred by the applicable one‐year New York

state statute of limitations, N.Y. C.P.L.R. § 215(3). It rejected Castagna’s

argument that the statute of limitations for the state‐law claims, which

arose from the same set of facts as her discrimination claims, was tolled

by her EEOC filing.  

                                     4
II. ANALYSIS

       Castagna does not dispute that absent tolling of the statute of

limitations, her New York tort claims — filed more than one year after

her last date of employment — were untimely. See N.Y. C.P.L.R.

§ 215(3); Goldner v. Sullivan, Gough, Skipworth, Summers & Smith, 482

N.Y.S.2d 606 (App. Div. 1984). The only question is whether, as a

matter of either federal or New York law, those claims were tolled by

her filing of an EEOC charge. We review de novo a district court’s grant

of a motion to dismiss, including “legal conclusions” concerning the

court’s “interpretation and application of a statute of limitations.” See

City of Pontiac Gen. Emps.’ Ret. Sys. v. MBIA, Inc., 637 F.3d 169, 173 (2d

Cir. 2011). We now consider Castagna’s arguments in turn.

       A. Federal Tolling

       Castagna principally contends that, were the statute of

limitations for state tort claims not tolled pending the EEOC’s

consideration of a charge of discrimination, to preserve her claims, a

litigant would be forced first to bring a tort case in state court “and later

bring a federal, discrimination related claim in federal court . . . with an

identical set of facts,” thereby “thwart[ing] . . . the judicial efficiency

encouraged by the grant of supplemental jurisdiction . . . in 28 U.S.C.

§ 1367” (quoting Forbes v. Merrill Lynch, Fenner & Smith, Inc., 957 F.

Supp. 450 (S.D.N.Y. 1997)). Such a state of affairs, the argument

continues, would also “substantially undermine” one of the central

“purposes of Title VII, which affords the EEOC the opportunity to . . .

facilitate dispute resolution prior to the commencement of litigation”

                                       5
(quoting Brown v. Bronx Cross Cnty. Med. Grp., 834 F. Supp. 105, 111

(S.D.N.Y. 1993) (citing 42 U.S.C. § 2000e‐5(b))). In short, Castagna’s

position is that judicial efficiency mandates tolling of the relevant

statutes of limitations for state tort claims once a charge of

discrimination is filed with the EEOC.

       The Seventh and Ninth Circuits — the only two federal courts of

appeals that appear to have considered the issue — have rejected

similar arguments regarding tolling of state tort claims. See Juarez v.

Ameritech Mobile Commc’ns, Inc., 957 F.2d 317, 323 (7th Cir. 1992); Arnold

v. United States, 816 F.2d 1306, 1313 (9th Cir. 1987). So, too, have the

“vast majority” of district court decisions in this circuit. See Kolesnikow

v. Hudson Valley Hosp. Ctr., 622 F. Supp. 2d 98, 122 & n.19 (S.D.N.Y.

2009) (collecting cases).

       The U.S. Supreme Court’s decision in Johnson v. Railway Express

Agency, Inc., 421 U.S. 454 (1975), supports the determinations of those

courts. Johnson held that the filing of a charge of discrimination with the

EEOC does not toll “the period of limitation applicable to an action

based on the same facts, instituted under 42 U.S.C. § 1981.” See id. at

455.2 The Supreme Court acknowledged that without tolling, once a

discrimination charge was lodged with the EEOC, a “civil rights

complainant who values his § 1981 claim” would often be

“press[ed] . . . into court before the EEOC has completed its


       2
         Because 42 U.S.C. § 1981 does not contain a specific statute of
limitations, “the controlling period would ordinarily be the most
appropriate one provided by state law.” Id. at 462.

                                     6
administrative proceeding.” Id. at 465. Nonetheless, the Court

determined that there was no tolling of the statute because Title VII and

section 1981 were two separate statutes providing for different

remedies. As Justice Blackmun wrote for the majority, “Congress

clearly . . . retained § 1981 as a remedy against private employment

discrimination separate from and independent of the more elaborate

and time‐consuming procedures of Title VII.” See id. at 466. And “[t]he

fact that [a claimant’s] slumber may have been induced by faith in the

adequacy of [the] Title VII remedy is of little relevance” to tolling

“inasmuch as the two remedies are truly independent.” See id.

       Castagna attempts to distinguish Johnson on the ground that that

action involved exclusively federal causes of action — specifically Title

VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981. She argues that,

unlike Johnson, to preserve all of her claims she “would have had to

bring a separate state court action first and then a federal court action”

once her Title VII claim had ripened.3 Castagna’s argument that her

dilemma differs in kind from Johnson’s is unavailing. First, as the Ninth

Circuit has recognized, although EEOC proceedings “often are

beneficial” in resolving workplace disputes,  Johnson “held, nonetheless,

that Congress did not intend for these proceedings to delay

independent avenues of redress.” See Arnold, 816 F.2d at 1313. Second,


       3
         Castagna is incorrect in assuming that she was able to file a
Title VII action only in federal court. See Yellow Freight Sys., Inc. v.
Donnelly, 494 U.S. 820, 821 (1990) (holding that “Congress did not divest
the state courts of their concurrent authority to adjudicate” Title VII
claims).

                                     7
as in Johnson, a plaintiff who in the future finds herself in Castagna’s

situation “may ask [a] court to stay proceedings” in the initial action

“until the [EEOC’s] administrative efforts . . . have been completed.” See

Johnson, 421 U.S. at 465.  Although such a stay procedure is “perhaps not

a highly satisfactory” response to Castagna’s plight, “the fundamental

answer to [her] argument lies in the fact” that she always had “an

unfettered right” to pursue her tort claims. See id. at 466. Notably,

Castagna does not urge that she could not have brought those claims

within the applicable statute of limitations. She simply failed to do so.

       Moreover, contrary to Castagna’s impermissibly narrow reading

of Johnson, the Court’s reasoning against tolling encompassed more than

the federal statute there at issue, 42 U.S.C. § 1981: 

       Despite Title VII’s range and its design as a
       comprehensive solution for the problem of invidious
       discrimination in employment, the aggrieved individual
       clearly is not deprived of other remedies he possesses and
       is not limited to Title VII in his search for relief. The
       legislative history of Title VII manifests a congressional
       intent to allow an individual to pursue independently his
       rights under both Title VII and other applicable state and
       federal statutes.
Id. at 459 (alteration and quotation marks omitted) (emphasis added).

For that reason, following Johnson, the Seventh Circuit rejected an

employee’s argument that the “Illinois statute of limitations” applicable

to an invasion of privacy claim “was tolled by [an employee’s] timely

filing of a discrimination charge with the [EEOC].” See Juarez, 957 F.2d

at 322. The Ninth Circuit similarly concluded that “federal policy [did

not] mandate equitable tolling” of the California statute of limitations

                                      8
applicable to “common law tort claims” arising from the same facts as

an employee’s Title VII claim during the time that an EEOC charge was

pending. See Arnold, 816 F.2d at 1308, 1313.

       In short, there is no basis for concluding that Congress intended

that a civil rights claimant should be entitled to delay filing any state

tort claims during the EEOC’s consideration of a charge of

discrimination. We therefore join the Seventh and Ninth Circuits in

holding as a matter of federal law that filing an EEOC charge does not

toll the time for filing state tort claims, including those that arise out of

the same nucleus of facts alleged in the charge of discrimination filed

with the EEOC.

       B. New York Tolling

       Castagna also contends that New York law mandates tolling of

the time in which to file her state tort claims, again because of the

pendency of her EEOC charge. None of the state‐law tolling arguments

that Castagna now presses on appeal were presented to the district

court. We therefore consider those arguments forfeited. See, e.g., Katel

Ltd. Liab. Co. v. AT & T Corp., 607 F.3d 60, 68 (2d Cir. 2010). We

accordingly need not — and do not — decide whether, pursuant to New

York law, there may be some ground for tolling of state tort claims

during the pendency of an EEOC charge. 

III. CONCLUSION

       Because Congress did not intend for the filing of a charge of

discrimination with the EEOC to toll the statute of limitations applicable


                                      9
to state tort claims, we now join the Seventh and Ninth Circuits in

concluding that lodging a charge of discrimination with the EEOC does

not toll those state claims. For that reason, and because Castagna did

not preserve for appeal any argument in favor of state‐law tolling, we

affirm the district court’s order dismissing Castagna’s tort claims as

time‐barred.




                                    10